Citation Nr: 1519200	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-13 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right lower extremity neurological disability.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for irritable bowel syndrome.

5.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), anxiety, and depression.

6.  Entitlement to service connection for right leg shrapnel wounds.

7.  Entitlement to service connection for left knee disorder secondary to the service connected residuals of a right ankle injury.

8.  Entitlement to a rating higher than 20 for residuals of a right ankle injury.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984 and from March 1989 to March 1993.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Des Moines, Iowa Regional Office (RO) of the Department of Veterans' Affairs (VA).

In October 2014, the Veteran testified before the undersigned at a video conference hearing.  A transcript of the hearing is of record.

The issues of entitlement to service connection for chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a right lower extremity neurological disability, an acquired psychiatric disability to include posttraumatic stress disorder, anxiety, and depression; right leg shrapnel wounds, and a left knee injury secondary to residuals of a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1. A left knee disorder was not manifest during service, left knee arthritis was not compensably disabling within a year of separation from active duty, and a left knee disorder was not caused by or permanently made worse by the service connected residuals of right ankle injury.

2.  Residuals of right ankle injury are not manifested by ankylosis.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a left knee injury were not incurred in or aggravated during service, left knee arthritis may not be presumed to have been so incurred, and a left knee disorder is not proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for a rating higher than 20 percent for residuals of a right ankle injury are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5024-5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in February 2011, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A (a) (2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Service connection  

The Veteran appeals the denial of service connection for a left knee injury.  He claims that his left knee was injured when his service connected right ankle gave way.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).  Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim.  Initially, the evidence preponderates against finding entitlement to service connection for a left knee disability on a direct basis.  Although the Veteran's contentions in the present claim are centered on a theory of secondary service connection, VA must also consider service connection for a left knee disability on a direct basis.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability).

Service treatment records are devoid of any complaint, finding or diagnosis pertaining to a left knee disability.  Further, there is no evidence that left knee arthritis was compensably disabling within a year of the appellant's separation from active duty.  Rather, the record discloses that the Veteran's left knee symptoms manifested many years post service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The service examination reports, VA medical records, VA examination reports, and private treatment records do not include any competent evidence or opinion finding that a left knee disability is related to his military service and neither the Veteran nor his representative has presented any such opinion.  There is no competent evidence that this disorder is related to any in-service occurrence or event.  Accordingly, service connection on a direct and presumptive bases is denied.  

The Veteran's left knee disability also was not caused and/or aggravated by his service connected right ankle disability.  To that end, a May 2008 private treatment records shows that the Veteran injured his left knee while on the job earlier that month.  At that time, it was reported that in May 2008 he twisted his knee during an incomplete fall and felt something pop.  There was no mention of any right ankle in that examination report.  During the March 2011 VA examination, the Veteran claimed that he injured his knee because his right ankle gave out when he tried to step.  The VA examiner opined that it is not likely that the left knee condition is due to the right ankle.  The VA examiner found, in both the workers compensation records and in records pertaining to a more recent injury, that the record did not reflect right ankle instability causing the left knee injury.  According to the VA examiner, there is no objective evidence of instability of the right ankle nor is there any objective evidence of reflex sympathetic dystrophy.  

The Board acknowledges the Veteran's contentions that his left knee injury is related to his service connected right ankle disability.  The Veteran is competent to report symptoms to include pain and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), addressing the etiology of his left knee disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board finds that the March 2011 VA opinion is far more probative and persuasive as to the etiology of the Veteran's disability.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based her opinion following a review of the claims folder as well as a complete physical examination.  There are no pertinent opinions to the contrary.  

In sum, the most probative evidence of record is against finding that the Veteran's left knee disability is directly related to service, against finding that left knee arthritis was compensably disabling within a year of separation from active duty, or that a left knee disorder is either caused by or made permanently worse by the appellant's service connected right ankle disability.  Hence, entitlement to service connection for a left knee disability is denied.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1 , 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 .
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 .

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 .

The Veteran appeals the denial of rating in excess of 20 percent for residuals of right ankle injury.  His disability is rated under Diagnostic Code 5024-5271.  Diagnostic Code 5024 provides that disorders under this code will be rated as arthritis based on limitation of motion of the affected parts.  Diagnostic Code 5271 assigns a 20 percent evaluation is assigned for a marked limitation of motion.  A 20 percent rating is the maximum allowable rating under this Code.  

A 30 percent rating may be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5270 if there is evidence of ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992).  No other Diagnostic Code pertaining to the ankle provides a basis for a rating in excess of 20 percent.  

Based on the evidence of record, the Board finds against the claim.  VA examinations disclose right ankle plantar flexion to no worse than 20 degrees and dorsiflexion to 10 degrees.  While the evidence shows a limitation of motion in various planes of movement, the fact that the appellant is able to move his ankle is clear evidence that the ankle joint is not ankylosed.  In the absence of ankylosis of the right ankle, a higher rating is not permissible under Diagnostic Code 5270.  

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of swelling, locking and giving way.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay statements of record discussing his functional limitations caused by his right ankle disability.  The Board finds, however, that neither the lay statements nor the medical evidence demonstrates that the criteria for a next higher evaluation have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned rating is warranted and no more. 

The Board has also considered whether a separate compensable rating is warranted for scarring of the right ankle.  Examination, however, reveals that any right ankle scar is not painful, unstable and/or has a total area greater than 39 cm (6 square inches).  The scar, therefore, is not of the severity and/or of size so as to warrant a compensable rating under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no basis upon which to assign a higher disability rating for his disability.  Accordingly, the claim is denied.
 
As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  All three steps must be met in order to justify referring the case.  The first step is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  

The Veteran reports his right ankle disability causes functional difficulties.  The evidence, however, shows that the manifestations of his disability to include pain and other functional limitations on appeal are clearly contemplated by the scheduler criteria.  The evidence does not show any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the scheduler rating criteria.  For instance, for the ankle disability, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current rating.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the scheduler criteria.  Therefore, referral of the case for extra-scheduler consideration is not in order.

The Board has also considered whether an inferred claim for total disability based on individual employability under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The May 2013 VA examiner noted that the Veteran's right ankle disability impacted his ability to work as he could not use ladders and/or stand/walk no more than 25 percent of a shift.  The evidence, however, to include a March 2011 VA examination disclosed that the Veteran stopped working in 2010 because of a non service connected disability.  The lay and medical evidence does not demonstrate that the Veteran is unemployable as a result of his service connected right ankle disability.  Therefore, any inferred claim of entitlement to individual unemployability is inapplicable in this case.  

ORDER

Entitlement to service connection for a left knee disorder secondary to residuals of a right ankle injury is denied.  

Entitlement to a rating higher than 20 for residuals of a right ankle injury is denied.  


REMAND

The Veteran appeals the denial of entitlement to service connection for chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a neurological disability of the right lower extremity, an acquired psychiatric disability to include PTSD, anxiety, and depression; and right leg shrapnel wounds.  He claims that he served in the Southwest Asia theater of operations during the Gulf War.  In various statements, he has claimed he served in Saudi Arabia during the Gulf War.  In August 2013, he claimed he was stationed in the Middle East from 1990 to 1991.  In June 2014, the Veteran stated that he ended up "in Iraq" on December 15, 1990.  The Board, however, takes administrative notice of the fact that the air campaign in Operation Desert Storm did not begin until January 17, 1991, and that the ground campaign did not begin until February 24, 1991.  These factors raise grave questions as to the appellant's credibility.

A single personnel document notes deployment to Saudi Arabia beginning on December 15, 1990.  The personnel document showing deployment to Saudi Arabia, however, is in conflict with the other personnel documents and service treatment records.  To that end, the Veteran's personnel records show that he had overseas service only in Germany and a November 1990 service treatment record shows that the Veteran was not deployable due to a right ankle injury sustained in April 1989.  The evidence suggests also that the authenticity of the document showing service in Southwest Asia is in dispute.  For example, the appellant's DD-214 is notable for the appellant not being awarded any medal traditionally awarded to any soldier who served in theater during December 1990.  Accordingly, a remand is warranted to allow for verification.  

Accordingly, the case is REMANDED for the following action:

1. Contact the VA Inspector General's office and request a review of the personnel record showing deployment to Saudi Arabia on December 15, 1990 for possible alteration of the personnel record.  All efforts to comply with the requested development must be clearly documented in the claims file.

2. Contact the Defense Accounting and Finance Service  to obtain and review the Veteran's military pay records to determine if there is a record that he received hostile fire pay, or other pay authorized for personnel physically present in Southwest Asia in December 1990.  All efforts to comply with the requested development must be clearly documented in the claims file.

3. After completing all requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


